DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
CORRECTED EXAMINER’S COMMENT
A corrected examiner’s amendment appears below. This is pursuant to the NOA filed on 12/30/2022 to correct an inadvertent error to acknowledge that the applicant has not made a foreign priority claim but the examiner inadvertently cited in the PTO-37 form foreign priority claim.  
EXAMINER’S COMMENTS
Claims 1-20 are pending and under consideration. Claims 18-19 are withdrawn. Claims 1-8, 20 are under consideration. 
Grounds of Rejection Reviewed on Appeal dated 09/08/2021
Every ground of rejection set forth in the Examiner's Answer dated July 7, 2020 is being withdrawn in view of Applicant’s claim amendments dated 11/05/2021 and applicants arguments dated 11/05/2021 are persuasive.
The title has been changed to “SMAD7 GENE DELIVERY INTO MUSCLE CELLS’.
EXAMINER'S AMENDMENT
An examiner's amendment to the record appears below. Should the changes and/or additions be unacceptable to applicant, an amendment may be filed as provided by 37 CFR 1.312. To ensure consideration of such an amendment, it MUST be submitted no later than the payment of the issue fee.
Authorization for this examiner's amendment was given in an interview with Jodi Connolly on 12/10/2021 and 12/15/2021.
The application has been amended as follows:
In the claims


REASONS FOR ALLOWANCE
The following is an examiner’s statement of reasons for allowance: the rejections in the Examiner's Answer dated July 7, 2020 is being withdrawn. The rejections Reviewed on Appeal dated 09/08/2021 are withdrawn in view of Applicant’s claim amendments dated 11/05/2021. The close prior art by Wang, Kollias and Marks while generally teach administration of a Smad7-encoding expression vector or viral vector such as AAV vector for treatment of inflammatory conditions do not teach any Smad7 expression in muscle cells.
Conclusion
Claims 1-7, 20 are allowed.
Any inquiry concerning this communication or earlier communications from the examiner should be directed to Magdalene K. Sgagias whose telephone number is (571)272-3305. The examiner can normally be reached M-F 8:00-5:00.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Peter Paras, Jr. can be reached on 571-272-4517. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about 





Magdalene K. Sgagias,
Art Unit 1632

/ANOOP K SINGH/            Primary Examiner, Art Unit 1632